Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s US filing date of 04/27/2022.
Acknowledgment is made of applicant’s claim for benefit of:
Application			filing date	US Patent issued 
This is a CON of 17/148,007 	01/13/2021 	US Pat. 11346997
which is a CON of 16/783,365 	02/06/2020 	US Pat. 10921509
which is a CON of 16/523,003 	07/26/2019 	US Pat. 10620366
which is a CON of 15/494,807 	04/24/2017 	US Pat. 10408994
Claims 1-7 are pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

3.	Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wantanabe et al. PCT/JP2015/078569 (US 2017/0293067) in view of Jeong et al. US 2015/0241731.
Claim 1: Wantanabe et al. disclose liquid crystal display device comprising: 
(Fig. 5) [0066] a display panel 11 including
a first substrate 11b, a second substrate 11a opposed to the first substrate 11b, 
a liquid crystal layer 11e held between the first substrate 11b and the second substrate 11a [0066], 
(Fig. 5) a polarizer 11d adhered to the first substrate 11b; and 
an illumination device 22/24 which illuminates the display panel 11, 
(Fig. 5) [0070] the illumination device 22/24 comprises:  
light sources 22 (LEDs) [0070]
(Fig. 1) a light guide plate 24 including at least an end (right end 24),
(Fig. 2) a sheet member 25 [0070] disposed between the light guide plate 24 and the polarizer 11d; 
(Fig. 5) a frame 27 (support casing) [0064] disposed along the end 24 (right end) and including an inner surface 27a which is opposed to the light guide plate 24 and the sheet member 25, and a first upper surface (upper surface 27 facing adhesive tape 28) which is opposed to the display panel 11; and
an adhesion member 28 disposed on the upper surface of the frame 27, 
the adhesion member 28 is disposed between the polarizer 11d and the first upper surface (upper surface of frame 27)
except
a bezel which accommodates the light guide plate, the sheet member, and the frame,
wherein the bezel includes a second upper surface which is opposed to the display panel, 
the adhesion member is disposed between the polarizer and the second upper surface. 
however Jeong et al. teach
(Fig. 3A) a bezel 150/153b (bottom frame 150/fourth sidewall 153b) [0061] which accommodates the light guide plate 123 [0034], the sheet member 121 [0034], and the frame 130b (second guide portion 130b of main frame 130) [0050], 
wherein the bezel 153b includes a second upper surface 153b (upper bezel surface) which is opposed to the display panel 110,  
Regarding the limitation “the adhesion member is disposed between the polarizer and the second upper surface”: Wantanabe et al. disclose the adhesion member 28 is disposed between the polarizer 11d and the “first upper surface” (upper surface of frame 27); and  Jeong further teach (Fig. 3A) the first upper surface 130b (the frame upper surface 130b) and a second upper surface 153b (upper bezel surface) are formed together a same upper surface, thus the combination Wantanabe/Jeong meets all the claimed limitations.
It would have been obvious to one of ordinary skill in the art to modify Watanabe's invention with Jeong's structure in order to provide improved image quality, as taught by Jeong [0043]; 

    PNG
    media_image1.png
    294
    447
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    395
    892
    media_image2.png
    Greyscale

Claim 2: 
Jeong et al. teach 
(Fig. 3A) the bezel 153b is in contact with an outer surface of the frame 130b which is opposite to the inner surface (inner surface facing the light source 129a).

Claims 3, 4, 7: Wantanabe et al. disclose
Claim 3: (Fig. 25) the bezel 72 is formed of a metal (metal frame 72 is made of metal) [0146]
Claim 4: (Fig. 5) the adhesion member 28 adheres the polarizer 11d and the frame 27.
Claim 7: the adhesion member is a transparent double-sided tape or a transparent adhesive agent (transparent adhesive layer called optically clear adhesive OCA) [0156] – Note: Wantanabe et al. disclose in [0156] the claimed limitation “the adhesion member is a transparent double-sided tape or a transparent adhesive agent” is known in the art.

4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wantanabe et al. PCT/JP2015/078569 (US 2017/0293067), Jeong et al. US 2015/0241731 as applied to claim 1 above and further in view of Suzuki JP 2010-224000.
Claim 5: Wantanabe et al. disclose 
(Fig. 5) the adhesion member 28 adheres the polarizer 11d and the frame 27
Suzuki teaches
(Fig. 4) the adhesion member 36 (double-sided adhesive tape) adheres the polarizer 14 and the frame 28, and also adheres the polarizer 14 and the sheet member 30 [0025]
It would have been obvious to one of ordinary skill in the art to modify Watanabe's invention with Suzuki's adhesive structure in order to provide improved image quality by reducing color unevenness of a backlight, and to achieve uniform surface emission to a display device, as taught by Suzuki [Overview],


5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wantanabe et al. PCT/JP2015/078569 (US 2017/0293067), Jeong et al. US 2015/0241731 as applied to claim 1 above and further in view of Namekata et al. US 2015/0160401.
Claim 6: Wantanabe et al. disclose as above
Namekata et al. teach
(Fig. 6) the frame 26 is black (black synthetic resin) [0043]
It would have been obvious to one of ordinary skill in the art to modify Watanabe's invention with Namekata's frame structure in order to provide improved image quality by preventing unwanted reflection of light reaching the outer peripheral portion of the liquid-crystal cell, as taught by Namekata [0048];
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871